Citation Nr: 1213146	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-30 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service for an acquired psychiatric disorder, to include major depressive disorder with memory loss, anxiety, and a panic disorder with agoraphobia.

3.  Entitlement to service connection for a skin disorder.	


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to January 1972, from August 1973 to September 1973, and from December 1975 to November 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2006 and November 2007 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2011, the Veteran testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

An April 1978 decision, the Board denied service connection for a nervous disorder, which the Veteran did not appeal to the Court of Appeals for Veterans Claims.  Thus, the decision became final.  In characterizing the claims as shown on the title page, the Board has considered that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, if the prior final denial and the currently claimed disorder involve different diagnostic codes, they are different claims for the purpose of VA adjudication, and a claim for one diagnosed disease or injury cannot be prejudiced by a claim for another diagnosed disease or injury; rather, the two claims must be considered independently.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), citing Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, his claim for a nervous disorder was considered under a different diagnostic code than what is applicable to his currently diagnosed depressive disorder, anxiety, and panic disorder.  Accordingly the Veteran's claim for service connection for an acquired psychiatric disorder is not a new and material evidence claim, as is so reflected on the title page.

The issue of service connection for a skin disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2004, the RO denied entitlement to service connection for PTSD.  The Veteran did not perfect an appeal of that decision.

2.  Evidence received since the September 2004 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran was discharged from service in November 1976 due to a finding of unsuitability, based on a diagnosis of inadequate personality disorder.

4.  The preponderance of the evidence does not show that any additional psychiatric disability was superimposed on the Veteran's pre-existing, non-service connectable personality disorder.  

5.  The preponderance of the evidence does not show that the acquired psychiatric disorders diagnosed post-service were incurred in or are related to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The September 2004 rating decision which denied the claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a); 20.1103 (2011).

2.  New and material evidence has not been received subsequent to the September 2004 rating decision to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety, and a paranoid disorder, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§3.303, 3.304, 3.307, 3.309, 4.9, 4.127 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

By letters dated in March 2006, April 2007, July 2007, the Veteran was notified of the information and evidence necessary to substantiate his claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.

VA satisfied the notice requirements under Dingess in the April 2007 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.

In regards to the PTSD claim, in the absence of new and material evidence submitted by the claimant, the duty to assist is not triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the Veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach).  The Board notes that a Court of Appeals for Veterans Claims (CAVC) decision, Shade v. Shinseki, 24 Vet. App. 110, 121-122 (2010), held that in light of the enactment of the VCAA, VA could not be presumed to have created a higher standard for reopening than for a de novo claim, i.e., VA could not have intended that after a claimant presented new and material evidence that VA could deny reopening before affording the Veteran an adequate VA examination.  However, the Veteran has not presented any new and material evidence to support his claim that he has PTSD attributable to his service.  As such, a VA examination shall not be provided in regards to this claim.

Similarly, the Veteran was not provided with a VA examination with regards to his claim for service connection for an acquired psychiatric disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, an examination is not needed because the medical evidence of record does not show objective evidence that Veteran's current psychiatric disorders are related to an in-service incident or occurrence or that his disorders were superimposed on his pre-existing personality disorder.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that reflected that he suffered an event, injury, or disease in service that may be associated with his symptoms).  Moreover, there is no question that he is currently diagnosed with a depressive disorder, anxiety, and panic disorder, but for reasons that will be more fully discussed on the merits below, there is no indication in the record of a causal connection between these diagnoses and the Veteran's periods of service or any incidents or occurrences therein.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide this claim.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

The duty to assist also has been fulfilled as service treatment, VA, and private medical records, relevant to his claims have been requested and associated with the claims file.  The Board finds that the available medical evidence is sufficient for an adequate determination of these claims.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

New and Material Evidence

The Veteran claims that he has submitted new and material evidence to reopen a claim for service connection for PTSD, and that the evidence is otherwise sufficient to grant said disorder.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The claims file reflects that the Veteran's claim for service connection for PTSD was initially denied in a September 2004 rating decision.  In denying the claim, the RO essentially determined that the claimed disorder did not begin in and was not caused by the Veteran's military service.  Specifically, the RO highlighted that the Veteran's service treatment records were negative for a diagnosis of PTSD.  Although the Veteran claimed that his PTSD was related to an in-service jeep accident that allegedly occurred during his service in Germany and/or to asbestos exposure, the RO noted that there was no evidence that either event occurred during the Veteran's military service.  At the time of the September 2004 rating decision the claims file included the following:  the Veteran's service treatment records, showing treatment for and diagnoses of anxiety and inadequate personality; VA treatments records dated following the Veteran's first period of active duty service showing that he was diagnosed with psychophysiological nervous reaction manifested by episodic hypertension and acute brain syndrome due to alcohol intoxication in November 1973 and July 1975, respectively; VA treatment records relaying that the Veteran was involved in a motor vehicle accident in February 1974, after which he presented with hysteria; additional VA treatment records documenting the Veteran's reports of the onset of his psychiatric symptomatology following an in-service jeep accident and a February 2003 diagnosis of PTSD; a description of the Veteran's claimed in-service stressors involving an in-service jeep accident and an in-service incident during which a fellow service member shot himself; and the Veteran's claims of in-service exposure to asbestos.   

In February 2007, the Veteran submitted his application to reopen the previously denied claim for service connection for PTSD.  Subsequently, he submitted copies of some of his service and VA treatment records, which were already of record at the time of the September 2004.  

Additional evidence associated with the claims file since the September 2004 rating decision include:  VA treatment records documenting the Veteran's continued reports of experiencing an in-service motor vehicle accident; copies of a May 2006 email exchange between the Veteran and his friend, in which the friend stated that although he was not there, he remembered an in-service incident during which a fellow service member shot himself; and a September 2007 formal finding from the RO, in which it determined that there was insufficient evidence with which to verify the Veteran's claimed stressors.

During the October 2011 Travel Board hearing, the Veteran reiterated his contention that his PTSD was related to an in-service jeep accident that reportedly occurred during his service in Germany.

Unfortunately, the evidence received since the last final denial is cumulative and redundant of the evidence of record at the time of the September 2004 rating decision.  These records show continuing treatment for PTSD and document the Veteran's continued reports of being involved in an in-service motor vehicle accident and witnessing a fellow service member shoot himself.  While the Board acknowledges the relatively low threshold for reopening claims, here the evidence provides no new evidence relating to the basis of the last final denial.  See generally Shade v. Shinseki, 24 Vet. App. 110 (2010).  Indeed, even the Veteran's lay testimony is redundant.  The RO, at the time of the last final denial, had the benefit of review of the service treatment records, the VA treatment records, and his lay statements regarding the onset of the claimed disorder and the claimed in-service stressors.  There was no evidence of record, as is the case now, showing that the Veteran was involved in a motor vehicle accident while on active duty or providing sufficient details with regards to shooting of the service member.  Nor does the medical evidence include a competent medical opinion relating the claimed disorder to the Veteran's military service.   

Finally, the Board notes that in Shade, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, new evidence of record is not found to be material as it does not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record failed to show an in-service diagnosis of PTSD or verify the identified in-service stressors.  The newly submitted evidence of record, while showing continuing treatment for the claimed disorder, still fails to show that the Veteran was diagnosed with PTSD during his military service or that the disorder is related to an in-service event or occurrence.   When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.

Additionally, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the Veteran's claim is insufficient to trigger the duty to assist under VCAA.  Accordingly, in this instance, the appeal is denied.

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain "chronic" diseases, such as psychoses, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453 (2000).

VA General Counsel has issued a precedent opinion holding that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111 VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Congenital or developmental "defects" such as personality disorder and mental deficiency automatically rebut the presumption of soundness and are, therefore, considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  Regardless, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

However, evidence of additional disability resulting from a mental disorder that is superimposed upon a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82-90, 55 Fed. Reg. 45, 711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

Acquired Psychiatric Disorder

The Veteran claims that his currently diagnosed psychiatric disorders are related to his military service.  He asserts that his psychiatric symptomatology began during his military service following a motor vehicle accident.  According to the Veteran, he continued to experience symptoms following his discharge from active duty.  

A review of the Veteran's service treatment records from his first period of active service is negative for reports or treatment of any psychiatric symptomatology.  

Service treatment records dated during the Veteran's second period of military service show that he was noted to have anxiety and passive and depressive personality characteristics in August 1973.  These records show that he was medically discharged in September 1973 due to hypertension.  

VA treatment records dated in the time period following the Veteran's second separation from active duty but prior to his third period of service show treatment for psychiatric symptomatology.  In November 1973, the Veteran passed out while undergoing blood testing at a VA medical facility; although he was noted to have been discharged from the military due to hypertension, the examiner believed that he did not have "true" hypertension but instead experienced a nervous reaction causing elevated blood pressure.  He was diagnosed with psychophysiological nervous reaction manifested by episodic hypertension.  In March 1975 and July 1975, he was treated for fainting spells and an acute brain syndrome due to alcohol intoxication.  He was also noted to have personal problems that may have caused nervousness in July 1975.  

Service treatment records dated during the Veteran's third and final period of active duty service show treatment for his psychiatric symptomatology.  The December 1975 enlistment report of medical examination shows that the psychiatric examination was generally normal; the Veteran denied having depression, excess worry, or frequent trouble sleeping on the associated December 1975 enlistment report of medical history.  However, on a December 1975 Report of Past Medical Examination/Treatment, a VA physician who previously treated the Veteran noted that he was seen in the emergency room in February 1974 following a car accident, at which time he was hysterical.  Subsequent service treatment records dated in March 1976 and April 1976 show that the Veteran exhibited agitation and reported feeling anxious, and nervous.  His medical records were reviewed in April 1976 by an in-service examiner, who noted his previous psychiatric medical history and stated that the Veteran had been anxiety ridden.  He was diagnosed with an anxiety reaction in June 1976.  Later that same month, he received inpatient psychiatric treatment, at which time he was assessed as having a long standing inadequate personality disorder.  In August 1976, he was again diagnosed with an inadequate personality and it was recommended that he be separated from the military by reason of instability.  

Following his separation from the military, the Veteran underwent a VA psychiatric examination in March 1977, at which time he reported being nervous.  He reported that he became nervous during his third period of active duty.  Following a clinical examination, he was diagnosed with psychophysiologic nervous system reaction in a passive-aggressive personality.  

Subsequent VA medical records document the treatment of the Veteran's psychiatric symptomatology.  These records show a diagnosis of major depressive disorder and memory problems in July 1998.  An October 1998 treatment record documents the Veteran's report of being involved in a motor vehicle accident while stationed in Germany.  He was diagnosed with anxiety with depression and a panic disorder with agoraphobia in December 2000 and February 2003, respectively.  

The Veteran's VA treatment records generally include his numerous reports of being involved in a jeep accident during his military service while stationed in Germany, which he essentially attributed to his psychiatric disorders.  However, in August 1998, his VA physician noted the Veteran's account of the jeep accident occurring during service in the Republic of Vietnam; the physician noted that there was no evidence that the Veteran service in Vietnam.  In March 2000, the Veteran's VA physician concluded that the Veteran had symptoms compatible with depression and noted the Veteran's report that the claimed in-service triggered his depression and other psychiatric symptoms.

In support of his claim, the Veteran submitted letters from his spouse, mother, and pastor, in which they described his psychiatric symptoms.  Both his mother and his spouse essentially reported that his psychiatric disorder began during his military service.  As reported in this letters, the Veteran's psychiatric disorder has greatly affected his social and occupational functioning.  

In his August 2009 VA Form 9, the Veteran reiterated his claim that his claimed illness began during his active duty service.  He essentially claimed that his medical records were incorrect, missing, or had been forged.  He asserted that not all of the evidence of his injuries from his active duty service was included in the evidence.

During the October 2011 Travel Board hearing, the Veteran testified as to his belief that service connection is warranted for his current psychiatric diagnoses.  He described being involved in a jeep accident while stationed in Germany, and identified this incident as the cause of his psychiatric disorder.  According to the Veteran, he has experienced psychiatric symptomatology ever since this claimed in-service event.

Having reviewed the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection in this instance.  While the evidence of record shows that the Veteran is currently diagnosed with major depressive disorder, anxiety, and a panic disorder, the preponderance of the evidence does not show that these disorders were incurred in or aggravated by the Veteran's military service.  

As an initial matter, the Board must first address whether the Veteran had a pre-existing psychiatric disorder prior to his enlistment in the military.  The Board acknowledges the medical records showing treatment for psychiatric symptomatology in 1973 and 1975 during his second period of service and prior to his third period of active service.  The service treatment records from his second and third periods of active duty show that he continued to exhibit psychiatric symptomatology, which was eventually diagnosed as an inadequate personality in 1976 prior to his separation.  However, as indicated above, personality disorders are not diseases or injuries within the meaning of applicable legislation, and are not disabilities for which service connection may be granted unless there is competent medical evidence of a superimposed psychiatric disorder.  38 C.F.R. 3.303(c); VAOPGCPREC 82- 90; see also, Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Beno v. Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 4.49, 4.127.  

Moreover, while evidence of additional disability resulting from a mental disorder that is superimposed upon a congenital defect would allow for service connection, there is no evidence of record indicating this to be the case in this instance.  Indeed, the Veteran's service treatment records do not show that he was treated for or diagnosed with any additional psychiatric disorders or symptomatology in addition to and separate from his diagnosed in-service personality disorder.  Although the service treatment records show that he was diagnosed with anxiety in June 1976, this was essentially attributed and determined to be a part of his later diagnosed personality disorder.  Indeed, he underwent an assessment in June 1976 prior to his discharge, at which time the examiner assessed the Veteran with a long standing inadequate personality disorder.  Given this, there is simply no evidence indicating that the Veteran experienced an additional psychiatric disorder superimposed on his pre-existing personality during his military service.

Additionally, the preponderance of the evidence does not indicate that the Veteran's currently diagnosed major depressive disorder, anxiety, and panic disorders are related to his in-service personality disorder or are otherwise related to his military service.  Throughout the pendency of the appeal, the Veteran has adamantly maintained that his current psychiatric disorders are related to an in-service motor vehicle accident and that he has experienced a continuity of symptomatology since this event.  He is competent to report his in-service experiences, in this regard, as he has personal knowledge of these claimed events.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States Court of Appeals for Veterans Claims (Court), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2).  

Having found the Veteran's lay statement to be competent, the Board must also determine whether such evidence is credible.  See Layno, 6 Vet. App. at 469.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

The Board does not find the Veteran's account of an in-service motor vehicle accident to be credible.  A review of his service treatment records is entirely negative for evidence of the claimed event.  Instead, the VA medical records dated prior to his third period of active duty service and the December 1975 Report of Past Medical Examination/Treatment reveal that he presented with hysteria following a motor vehicle accident in February 1974, prior to his third period of service.  The medical evidence of record, which was produced nearest the time of the reported incident, simply contradicts the Veteran's account of an in-service accident.  The Board finds the VA records dated prior to his third period of service and his service treatment records to carry far more weight of credibility and probative value than the Veteran's statements concerning an in-service accident he attributes to his psychiatric symptomatology.  See Curry v. Brown, 7 Vet. App. 5, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such records are more reliable, in the Board's view, than the unsupported assertions of events, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The Board finds these factors together to be highly probative evidence that the Veteran was not involved in a motor vehicle accident while on active duty.  See Buchanan, 451 F.3d 1331, 1336-37 ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (stating "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  

The Board also does not find the Veteran's statements regarding a continuity of symptomatology related to the alleged in-service accident to be credible.  Other than the personality disorder diagnosed in 1977 (a personality disorder which the Board again highlights is not subject to service connection), the medical evidence does not show any reports of psychiatric symptomatology until 1998, more than twenty years following his discharge from service.  In light of the lack of any record of treatment for or reports of a psychiatric disorder for over two decades after service and the internal inconsistency of his accounts of an in-service onset, the Board finds any of the Veteran's reports of continuity of psychiatric symptomatology (as separate from his in-service personality disorder) since service are not credible, and thus of no probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

With regards to the statements from the Veteran's wife, mother, and pastor regarding his psychiatric symptomatology, the Board finds these statements to be competent as to their observations of the Veteran's psychiatric condition prior to and following his military service.  See Layno, 6 Vet. App. 465, 467-69.  These statements are also deemed credible, as there is no conflicting evidence of record regarding the severity of the Veteran's symptomatology.  See Buchanan, 451 F.3d 1331, 1336-37.  While these individuals described the severity of his pre- and post-service symptomatology, they did not comment as to an in-service onset for his psychiatric conditions or give a firsthand account regarding the Veteran's claimed in-service accident or a continuity of symptomatology.  Essentially, these individuals simply described the severity of his psychiatric symptomatology but did not specifically discuss any in-service incidents responsible for the claimed disorders or a continuity of symptomatology since service.  Thus, his wife, mother, and pastor's statements, while competent and credible, do not provide a basis for service connection in this instance.

Additionally, the medical evidence does not show any evidence of a psychiatric disorder other than a personality disorder until 1998, at which time the Veteran was diagnosed with major depressive disorder.  This diagnosis was rendered over two decades after his discharge.  He was not diagnosed with anxiety and a panic disorder until 2000 and 2003, again, over two decades after his separation.  The Board notes that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  Accordingly, entitlement to service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.3.07, 3.309.

As noted above, entitlement to service connection requires not only an in-service occurrence, but also a medical opinion relating the claimed disorder to the in-service disease or illness.  See Pond, 12 Vet. App. 341; Caluza, 7 Vet. App. 498.  Neither has occurred in this case.  Again, the Board highlights that the Veteran's service treatment records are negative for evidence of a psychiatric disorder separate or superimposed upon his personality disorder.  Moreover, the evidence of record does not indicate that his current psychiatric disorders are related to in-service incident.  The medical evidence does not show diagnoses of major depressive disorder until 1998.  Since there is no competent and credible evidence of an in-service occurrence attributable to the claimed disorders, his service treatment records are negative for the currently diagnosed disorders, and there is no evidence of a service-connectable psychiatric diagnosis until 1998, there would have to be competent medical evidence linking the claimed disorder to the Veteran's military service and the record does not contain such medical evidence.  Indeed, the medical evidence is negative for a medical opinion relating the diagnosed major depressive disorder, anxiety, and panic disorder to a confirmed incident or occurrence during the Veteran's military service.  In view of the circumstances, a VA examination is not necessary to obtain an opinion as the etiology of the Veteran's psychiatric disorders, as the evidence does not raise a possibility of substantiating a claim of an in-service incident or occurrence attributable to his current disorders.

In reaching this determination, the Board acknowledges the March 2000 diagnosis seemingly linking the Veteran's depressive disorder to an in-service motor vehicle accident.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board again highlights that the evidence of record confirms that the Veteran's reported motor vehicle accident did not occur during any period of active duty.  Thus, the March 2000 physician's conclusion is based on an inaccurate factual premise and is of limited probative value.    

Essentially, the only evidence linking the Veteran's currently diagnosed psychiatric disorders to his military service is the Veteran's own assertions.  While he is certainly competent to relate events in service and after service, and to describe the extent of his current symptomatology, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to link his major depressive disorder, anxiety, and panic disorder to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board has also given consideration to the Veteran's claim that his medical records associated with the claims file are missing, have been forged, or have been otherwise falsified.  But there is no evidence whatsoever to support the Veteran's assertions that any unidentified persons or VA employee has misplaced, forged, falsified, or otherwise altered any of the evidence of record.  There also is no evidence to support the Veteran's assertions that any of his treating physicians during or after active service did not accurately report the physical findings when he was examined.  The Veteran has presented no cogent argument supporting his belief that some or all of the evidence obtained or submitted in support of his claim was forged or otherwise falsified.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for an acquired psychiatric disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.


ORDER

New and material evidence having not been received, the claim for service connection for PTSD is not reopened and the appeal is denied.

Service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety, and paranoid disorder, is denied.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claim.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The Veteran claims that he currently has a skin disorder affecting his face and body that began during his military service.  His service treatment records document periodic treatment for pseudofolliculitis and dermatitis; he was giving a temporary profile for shaving due to inflammation of his beard area in January 1970 and May 1971.  The VA treatment records associated with the claims file show that he was provided with a provision diagnosis of dermatitis and referred for a dermatology consultation in October 2011.  However, the records associated with the referral have not been associated with the claims file.  Such records may prove beneficial in deciding the Veteran's claim.  Thus, the RO/AMC should obtain and associate with the claims file the Veteran's recent VA treatment records relevant to the claimed skin disorder.  38 U.S.C.A. § 5103(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the Veteran has not been afforded a VA examination with respect to his claim.  Given the of in-service treatment for a skin disorder and the Veteran's competent lay statements regarding a continuity of symptomatology, the
evidence, when taken together, satisfies the low standard for a VA examination that is set forth in McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain and associate all recent VA and private treatment records related to the claimed skin disorder, to include any dermatology consult records dated from October 2011.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  The Veteran should then be afforded a VA examination to determine the nature and etiology of any skin disorder that the Veteran currently has.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner shall be conducted at this time, and included in the examination report.

Based on review of the file and the results of physical examination, the examiner should state an opinion as to whether it is at least as likely as not  (i.e., at least 50 percent probable) that the Veteran has a skin disorder that began in or is otherwise etiologically related to active service.

The examiner must fully set forth the rationale for his or her conclusions in the report of examination.  In rendering the opinion, the examiner must discuss the Veteran's reports of a continuity of skin symptomatology.  

3.  After completion of the above development, the RO/AMC shall readjudicate the Veteran's claim for service connection.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.

By this remand the Board intimates no opinion as to any final decision warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


